UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
v. No. 4:20 CR 132 RWS
CAMERON H. SANCHEZ,
Defendant.
GUILTY PLEA AGREEMENT

Come now the parties and hereby agree, as follows:
1. PARTIES:

The parties are the defendant CAMERON H. SANCHEZ, represented by defense counsel
Tara Crane, and the United States of America (hereinafter "United States” or "Government"),
represented by the Office of the United States Attorney for the Eastern District of Missouri. This
agreement does not, and is not intended to, bind any governmental office or agency other than
the United States Attorney for the Eastern District of Missouri. The Court is neither a party to
nor bound by this agreement.

2. GUILTY PLEA:

Pursuant to Rule 11(c)(1)(A), Federal Rules of Criminal Procedure, in exchange for the
defendant's voluntary plea of guilty to Count I of the Indictment, the Government agrees that no
further federal prosecution will be brought in this District relative to the defendant's Distribution
of Child Pornography between December 8, 2019, and February 13, 2020, of which the

Government is aware at this time.
In addition, the parties agree that the recommendations contained herein fairly and
accurately set forth some guidelines that may be applicable to this case. The parties further agree
to jointly recommend a sentence of sixty months (60) in the Federal Bureau of Prisons at the
time of sentencing. The parties understand that the Court is neither a party to nor bound by the
Guidelines recommendations agreed to in this document.

The defendant knowingly and voluntarily waives any right, title, and interest in all items
seized by law enforcement officials during the course of their investigation, whether or not they
are subject to forfeiture, and agrees not to contest the vesting of title of such items in the United
States, including, but not limited to: an LG LM-X320APM cellular telephone serial no.
909VTLZ0019296, a Samsung SM-G975U cellular telephone serial no. R38M10N98NJ, a
Taurus 9mm pistol, a US Carbine .30 caliber rifle, a Taurus Tracker 17HMR revolver, a black
magazine loaded with seventeen rounds of ammunition, a box of Blazer 9mm ammunition, two
boxes of 17HMR ammunition, six rounds of 17HMR ammunition from Taurus box and a Code 3
thumb drive. The defendant agrees that said items may be disposed of by law enforcement
officials in any manner.

3. ELEMENTS:

As to Count I, the defendant admits to knowingly violating Title 18, United States Code,
Section 2252A(a)(2), and admits there is a factual basis for the plea and further fully understands
that the elements of the crime of Distribution of Child Pornography which he admits to
knowingly committing and for which he admits there is a factual basis are: (1) defendant
knowingly distributed (2) using any means or facility of interstate or foreign commerce,

including by computer, (3) images of child pornography, (4) which were visual depictions where
the production of such visual depictions involved the use of a minor engaging in sexually explicit
conduct and such visual depictions were of a minor engaging in sexually explicit conduct.
4. FACTS:

On December 8, 2019, an undercover police officer utilizing a fake online persona on an
internet-based social media application was contacted by the defendant. During an internet-based
conversation that occurred over multiple dates between December 8, 2019, and February 13,
2020, the defendant communicated with the undercover officer regarding the defendant’s interest
in sexual contact with minor children. Utilizing internet-based communication, the defendant
sent child pornography to the undercover officer that consisted of a collage of four images. One
image is of a nude minor male tied up with his knees bent and anus stretched. The second and
third images are of a prepubescent nude male laying on his back and an adult male engaging in
anal sex. The fourth image in the collage is the face of a prepubescent male’s face. On a later
date the defendant also sent a picture of a nude prepubescent male with his legs spread apart with
the focus of the image on the minor’s penis and anus.

The parties agree that the facts in this case are as follows and that the Government would
prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be
considered as relevant conduct pursuant to Section 1B1.3:

The Internet was, and is, a computer communications network using interstate and
foreign lines to transmit data streams, including data streams used to store, transfer and receive
graphic files. The Internet is a means and facility of interstate and foreign commerce.

5. STATUTORY PENALTIES:
As to Count I, the defendant fully understands that the maximum possible penalty

provided by law for the crime of Distribution of Child Pornography to which the defendant is
3
pleading guilty is imprisonment of not less than five years and more than twenty years, and a fine
of not more than $250,000. The Court may also impose a period of supervised release of not
more than life and not less than five years. The defendant fully understands that the crime to
which a guilty plea is being entered, Distribution of Child Pornography, requires a mandatory
minimum term of imprisonment of at least five years.

6. U.S. SENTENCING GUIDELINES: 2018 MANUAL:

The Defendant understands that this offense is affected by the U.S. Sentencing
Guidelines and the actual sentencing range is determined by both the Total Offense Level and
the Criminal History Category. The parties agree that the following are the U.S. Sentencing
Guidelines Total Offense Level provisions that apply.

a. Chapter 2 Offense Conduct:

(1) Base Offense Level: The parties agree that the base offense level is
twenty-two (22) found in Section 2G2.2(a)(2).

(2) Specific Offense Characteristics: The parties agree that the following
Specific Offense Characteristics apply:

(a) Two (2) levels should be added pursuant to §2G2.2(b)(2), because
the “material involved a prepubescent minor or a minor who had
not attained the age of 12 years;”

(b) Two (2) levels should be added pursuant to §2G2.2(b)(3)(F),
because the defendant “knowingly engaged in distribution;”

(c) Four (4) levels should be added pursuant to §2G2.2(b)(4), because
the “offense involved material that portrays (A) sadistic or

masochistic conduct or other depictions of violence;” and

4
c.

(d) Two (2) levels should be added pursuant to §2G2.2(b)(6), because
the offense involved the use of a computer or an interactive
computer service for the possession, transmission, receipt, or
distribution of the material, or for accessing with the intent to view

the material.”

Chapter 3 Adjustments:
(1) Acceptance of Responsibility: The parties agree that three levels should be

deducted pursuant to Section 3E1.1(a) and (b), because the defendant has clearly
demonstrated acceptance of responsibility and timely notified the government of
the defendant's intention to plead guilty. The parties agree that the defendant's
eligibility for this deduction is based upon information presently known. If
subsequent to the taking of the guilty plea the government receives new evidence
of statements or conduct by the defendant which it believes are inconsistent with
defendant's eligibility for this deduction, the government may present said
evidence to the court, and argue that the defendant should not receive all or part of
the deduction pursuant to Section 3E1.1, without violating the plea agreement.
(2) Other Adjustments: The parties agree that the following additional
adjustments apply: none.

Estimated Total Offense Level: The parties estimate that the Total Offense

Level is twenty-nine (29).

d.

Criminal History: The determination of the defendant's Criminal History

Category shall be left to the Court. Either party may challenge, before and at sentencing,

the finding of the Presentence Report as to the defendant's criminal history and the

5
applicable category. The defendant's criminal history is known to the defendant and is
substantially available in the Pretrial Services Report.
e. Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that
the Court is not bound by the Guidelines analysis agreed to herein. The parties may not
have foreseen all applicable Guidelines. The Court may, in its discretion, apply or not
apply any Guideline despite the agreement herein and the parties shall not be permitted to
withdraw from the plea agreement.
WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:
a. Appeal; The defendant has been fully apprised by defense counsel of the
defendant's rights concerning appeal and fully understands the right to appeal the
sentence under Title 18, United States Code, Section 3742.
(1) Non-Sentencing Issues: The parties waive all rights to appeal all non-
jurisdictional, non-sentencing issues, including, but not limited to, any issues
relating to pretrial motions, discovery and the guilty plea, the constitutionality of
the statute(s) to which defendant is pleading guilty and whether defendant’s
conduct falls within the scope of the statute(s).
(2) Sentencing Issues: In the event the Court accepts the plea and, after
determining a Sentencing Guidelines range, sentences the defendant within or
below that range, then, as part of this agreement, the defendant hereby waives all
rights to appeal all sentencing issues other than Criminal History, but only if it
affects the Base Offense Level or Criminal History Category. Similarly, the

Government hereby waives all rights to appeal all sentencing issues other than
8.

Criminal History, provided the Court accepts the plea, the agreed Total Offense
Level and sentences the defendant within or above that range.
b. Habeas Corpus: The defendant agrees to waive all rights to contest the
conviction or sentence in any post-conviction proceeding, including one pursuant to Title
28, United States Code, Section 2255, except for claims of prosecutorial misconduct or
ineffective assistance of counsel.
c. Right to Records: The defendant waives all rights, whether asserted directly or
by a representative, to request from any department or agency of the United States any
records pertaining to the investigation or prosecution of this case, including any records
that may be sought under the Freedom of Information Act, Title 5, United States Code,
Section 522, or the Privacy Act, Title 5, United States Code, Section 552(a).

OTHER:

a. Disclosures Required by the United States Probation Office: The defendant
agrees to truthfully complete and sign forms as required by the United States Probation
Office prior to sentencing and consents to the release of these forms and any supporting
documentation by the United States Probation Office to the Government.

b. Civil or Administrative Actions not Barred; Effect on Other Governmental
Agencies: Nothing contained herein limits the rights and authority of the United States
to take any civil, tax, immigration/deportation or administrative action against the
defendant.

c. Supervised Release: Pursuant to any supervised release term, the Court will
impose standard conditions upon the defendant and may impose special conditions

related to the crime defendant committed. Some of these special conditions may include

7
that defendant not possess a computer or internet access, that defendant not have contact
with minors without the authorization of the Probation Officer, that defendant participate
in sexual offender counseling and that defendant not maintain a post office box. In
addition, as a condition of supervised release, defendant shall initially register with the
state sex offender registration in Missouri, and shall also register with the state sex
offender registration agency in any state where defendant resides, is employed, works, or
is a Student, as directed by the Probation Officer. The defendant shall comply with all
requirements of federal and state sex offender registration laws.

These and any other special conditions imposed by the Court will be restrictions
with which defendant will be required to adhere. Violation of the conditions of
supervised release resulting in revocation may require the defendant to serve a term of
imprisonment equal to the length of the term of supervised release, but not greater than
the term set forth in Title 18, United States Code, Section 3583(e)(3), without credit for
the time served after release. The defendant understands that parole has been abolished.
If, while on supervised release for this case, the defendant commits a new criminal
offense under Chapters 109A, 110 or 117, or Title 18, United States Code, Sections 1201
or 1591, for which imprisonment for a term longer than one year can be imposed, the
defendant shall be sentenced on the supervised release revocation to not less than five
years and up to the maximum term of life imprisonment.

d. Mandatory Special Assessment: Pursuant to Title 18, United States Code,
Section 3013, the Court is required to impose a mandatory special assessment of $100 per

count for a total of $100, which the defendant agrees to pay at the time of sentencing.
Money paid by the defendant toward any restitution or fine imposed by the Court shall be
first used to pay any unpaid mandatory special assessment.

Pursuant to Title 18, United States Code, Section 3014, for offenses occurring on
or after May 29, 2015, and before October 1, 2019, the Court is required to impose an
assessment of $5,000 on any non-indigent defendant convicted of an offense under
Chapter 110 (relating to sexual exploitation and other abuse of children, including, but
not limited to, 18 U.S.C. § 2252A, transportation, distribution, receipt, possession, or
access with the intent to view child pornography);

The assessment imposed under 18 U.S.C. § 3014 is in addition to the mandatory
special assessment imposed under 18 U.S.C. § 3013.

e. Possibility of Detention: The defendant shall be subject to immediate detention
pursuant to the provisions of Title 18, United States Code, Section 3143.

f. Fines, Restitution and Costs of Incarceration and Supervision: The Court
may impose a fine, restitution (in addition to any penalty authorized by law), costs of
incarceration and costs of supervision. The defendant agrees that any fine or restitution
imposed by the Court will be due and payable immediately. Pursuant to Title 18, United
States Code, Sections 3663A and 2259, an order of restitution is mandatory for all crimes
listed in Sections 3663A(c) and 2259. The amount of mandatory restitution imposed
shall include all amounts allowed by Sections 3663A(b) and 2259 and the amount of loss
agreed to by the parties, including all relevant conduct loss.

g. Forfeiture: The defendant knowingly and voluntarily waives any right, title, and
interest in all items seized by law enforcement officials during the course of their

investigation, whether or not they are subject to forfeiture, and agrees not to contest the

9
vesting of title of such items in the United States. The defendant agrees that said items
may be disposed of by law enforcement officials in any manner.

9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

 

In pleading guilty, the defendant acknowledges, fully understands and hereby waives his
rights, including but not limited to: the right to plead not guilty to the charges; the right to be
tried by a jury in a public and speedy trial; the right to file pretrial motions, including motions to
suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to
require the Government to prove the elements of the offenses charged against the defendant
beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right
to be protected from compelled self-incrimination; the right at trial to confront and cross-
examine adverse witnesses; the right to testify and present evidence and the right to compel the
attendance of witnesses. The defendant further understands that by this guilty plea, the
defendant expressly waives all the rights set forth in this paragraph.

The defendant fully understands that the defendant has the right to be represented by
counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of
the proceeding. The defendant's counsel has explained these rights and the consequences of the
waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial
will, in fact, occur and that the only action remaining to be taken in this case is the imposition of
the sentence.

Defendant understands that by pleading guilty, defendant will be subject to federal and
state sex offender registration requirements, and that those requirements may apply for life. The
defendant understands that defendant must keep said registrations current, shall notify the state

sex offender registration agency or agencies of any changes to defendant’s name, place of

10
residence, employment, or student status, or other relevant information. Defendant shall comply
with requirements to periodically verify in person said sex offender registration information.
Defendant understands that defendant will be subject to possible federal and state penalties for
failure to comply with any such sex offender registration requirements. If defendant resides in
Missouri following release from prison, defendant will be subject to the registration requirements
of Missouri state law. Defendant further understands that, under 18 U.S.C. § 4042(c), notice will
be provided to certain law enforcement agencies upon release from confinement following
conviction. Defense counsel has advised the defendant of the possible sex offender registration
consequences resulting from the plea.

If the defendant is not a U.S. citizen, the guilty plea could impact defendant's
immigration status or result in deportation. In particular, if any crime to which defendant is
pleading guilty is an “aggravated felony” as defined by Title 8, United States Code, Section
1101(a)(43), removal or deportation is presumed mandatory. Defense counsel has advised the
defendant of the possible immigration consequences, including deportation, resulting from the
plea.

The defendant is fully satisfied with the representation received from defense counsel.
The defendant has reviewed the Government's evidence and discussed the Government's case
and all possible defenses and defense witnesses with defense counsel. Defense counsel has
completely and satisfactorily explored all areas which the defendant has requested relative to the
Government's case and any defenses.

10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

This document constitutes the entire agreement between the defendant and the

Government, and no other promises or inducements have been made, directly or indirectly, by

11
any agent of the Government, including any Department of Justice attorney, concerning any plea
to be entered in this case. In addition, the defendant states that no person has, directly or
indirectly, threatened or coerced the defendant to do or refrain from doing anything in
connection with any aspect of this case, including entering a plea of guilty.

The defendant acknowledges having voluntarily entered into both the plea agreement and
the guilty plea. The defendant further acknowledges that this guilty plea is made of the
defendant's own free will and that the defendant is, in fact, guilty.

11. CONSEQUENCES OF POST-PLEA MISCONDUCT:

After pleading guilty and before sentencing, if defendant commits any crimes, other than
minor traffic offenses, violates any conditions of release that results in revocation, violates any
term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful
information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its
option, may be released from its obligations under this agreement. The Government may also, in
its discretion, proceed with this agreement and may advocate for any sentencing position
supported by the facts, including but not limited to obstruction of justice and denial of

acceptance of responsibility.

12
Case: 4:20-cr-00132-RWS Doc. #: 38 Filed: 12/07/20 Page: 13 of 13 PagelD #: 91

12. NO RIGHT TO WITHDRAW GUILTY PLEA:

Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the defendant
understands that there will be no right to withdraw the plea entered under this agreement, except
where the Court rejects those portions of the plea agreement which deal with charges the

Government agrees to dismiss or not to bring.

Oi Be Re Qh=
Date nein RSON

 

Assistant Uni tates Attorney

Q-2-20 2D borer. Prac.
Date CAMERON H. SANCHEZ “e
Defendant

oe
[2-2-2020 |
TARA CRANE

Date
Attorney for Defendant

 
